IN THE COURT OF APPEALS OF IOWA

                               No. 4-019 / 13-0131
                             Filed February 19, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JASON DEVEREUS GRONSTAL,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Johnson County, Stephen C.

Gerard II, District Associate Judge.



      A defendant appeals his sentence claiming the district court considered

improper factors. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Vidhya K. Reddy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Sheryl Soich, Assistant Attorney

General, Janet M. Lyness, County Attorney, and Anne M. Lahey, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Mullins, JJ.
                                          2



MULLINS, J.

       Jason Gronstal appeals the sentence he received following his conviction

for indecent exposure. He claims the district court improperly considered the

department of corrections time calculation and parole policies in fashioning the

sentence. In sentencing Gronstal to one year in jail to be served consecutively to

the sentence he was currently serving, the district court stated, in part:

              Based upon your criminal history, the nature of this offense,
       the need to present a deterrent to others similarly situated who
       might be inclined to commit offenses while they are in the custody
       of the department because they think it won’t cause any additional
       inconvenience to them, I believe that the maximum sentence
       should be imposed.
              I don’t know exactly what is going to happen, but I have a
       pretty good understanding that imposing this sentence does not
       mean you are going to be in prison for one year after you are done
       with your immediate sentence.
              There are many different things under the way that the
       Department of Corrections determines good time, earned time,
       work credits and the way consecutive sentences are considered
       that I believe will not impair your ability to be paroled at the time
       you earn that opportunity.
              It will be the judgment of the Court that the Defendant be
       imprisoned for an additional one year period.
              This sentence shall be consecutive with the sentence being
       presently served.

(Emphasis added.)

       We review a district court’s sentencing decision for abuse of discretion.

State v. Thomas, 520 N.W.2d 311, 313 (Iowa 1994).                  “The use of an

impermissible sentencing factor is viewed as an abuse of discretion and requires

resentencing.” Id. The board of parole has the sole authority to determine a

defendant’s minimum sentence with its parole decisions. State v. Remmers, 259

N.W.2d 779, 785 (Iowa 1977).           “It is inappropriate to circumvent parole
                                        3



considerations in a judicial sentencing decision.” Thomas, 520 N.W.2d at 313.

However, in this case we do not find the court’s comment, that it understood that

imposing the sentence would not mean Gronstal would have to serve another

year in prison or impair his ability to be paroled, was an attempt to circumvent

parole considerations.

      Gronstal in his allocution to the court mentioned his concern that based on

the sentence he was currently serving he would not be eligible for parole for over

eleven years. He thought another year beyond this time was “extreme.” The

court’s reference to the current sentence’s effect on when Gronstal would be

eligible for parole was simply a response to this concern. See State v. Vanover,

559 N.W.2d 618, 635 (Iowa 1997) (noting the court did not impermissibly attempt

to lengthen the defendant’s sentence because of parole factors where it merely

responded to the defense counsel’s calculations as to the application of the

mandatory minimum and the court gave several cogent reasons for imposing the

sentence it chose).

      In addition, there is no indication in the record that the court adjusted the

sentence in an attempt to circumvent the parole board’s authority. The court

admitted it did not know when Gronstal would be paroled, but it noted the

application of various department of correction’s credits would likely result in

Gronstal being paroled before the expiration of the one-year consecutive

sentence. In cases involving aggravated misdemeanor and felony cases, the

court is required to advise defendants that the application of these credits can

reduce the maximum term a defendant may serve.                  See Iowa Code
                                       4



§ 901.5(9)(a)-(b) (2011). While the court was not required to inform Gronstal of

the credits because he was sentenced for a serious misdemeanor, we can hardly

say the court’s mentioning of these credits amounts to the consideration of an

improper sentencing factor.

      We conclude the court did not abuse its discretion in sentencing Gronstal.

We therefore affirm his conviction and sentence.

      AFFIRMED.